One-minute speeches (Rule 150)
The next item is one-minute speeches on matters of political importance.
(EL) Madam President, for the last fortnight, tens, if not thousands of citizens have spontaneously gathered in the streets and squares of Athens and other cities. The exasperated Greeks have taken the baton from the Spaniards. In the midst of deep crisis, recession and unemployment, they are asking, peacefully but forcefully, for some prospect of a decent life for themselves, their families and their children. The size of the crowd and its complaint are unprecedented, even for a country with Greece's strong political way of life and tradition. This is a very serious political development with unforeseeable dimensions and implications.
At a time when there are no watertight compartments between countries, we need to listen very carefully to the uproar of events. We need to listen to Mr Reynders, the Belgian Minister for Finance, when he says that we should not go beyond the measures that society can bear in Greece, because that will destroy growth and the country will not recover. No policy is viable if it is not backed or, at the very least, tolerated by society, especially a policy which can basically be summarised as a dilemma between exhausting austerity or bankruptcy. This policy urgently needs serious change and correction, not only in order to make it fairer, but also if it is to be more effective, for the benefit of everyone.
(PL) Madam President, the European Capital of Culture is one of the European Union's most recognisable cultural initiatives. According to studies carried out by the Commission, it is a reason for national pride and shared responsibility among the inhabitants of the nominated cities. In 2016, the nations hosting the contest will be Poland and Spain. Two cities will be chosen from both of these countries to be the European Capital of Culture 2016.
My home city of Gdańsk is in a small group leading the Polish contest, which will be decided this month. I am a keen supporter of this candidacy whose motto is 'Cultural freedom - culture of freedom'. Gdańsk is, historically, a Hanseatic port and the birthplace of the Solidarity movement, which is synonymous with freedom. Now we would like to create a modern programme based on these roots. We stand for freedom of access to our cultural heritage and daily intergenerational and neighbourly solidarity. I believe that my city has much to offer to European society, and victory in this prestigious contest would contribute to an even greater level of prosperity.
(RO) Madam President, the drought which we are currently facing throughout the whole of Europe, along with the forecast for the period ahead, is fuelling concerns not only about a new hike in food prices, but also about food safety. In these circumstances, I believe that the European Commission must pay EU subsidies in advance to support the farmers who need to use existing irrigation systems, thereby avoiding the total loss of this year's harvests. Solutions must also be taken into account, along with this measure, for supporting the implementation of irrigation systems where their use is necessary. Thirty per cent of Romania's area is irrigated land, while the lack of water and prevalence of drought are creating problems similar to those of the other Member States, but without being able to provide support to farmers with this life-saving measure, in the event of this situation.
Madam President, I wanted to speak about the role that sport can play in increasing economic prosperity in our regions. In Wales, I see rugby and other major sporting events boosting the economy of Cardiff. Another boost will come following the wonderful achievement of Swansea City Football Club - and I say this for the benefit of my colleague Richard Howitt - who have just deservedly reached the Premier Football League after a fantastic season. I pay tribute to the manager, players, directors, staff and fans who have made promotion possible. They will be a credit to the Premier League, to Wales, and will give a much needed boost to the local economy, as fans, tourists and, hopefully, businesses come to the region.
Finally, I hope the EU recognises the importance of sport, both economically and socially, and will provide funds to boost sport at all levels, particularly as, since the Lisbon Treaty, the EU now has competence in the field of sport for the first time.
(EL) Madam President, I have consistently supported the programme to restructure my country. I am therefore entitled to point out the weaknesses. Firstly, the programme relies too heavily on taxation, instead of public spending cuts. It is therefore throttling the Greek private sector, which is the only sector that can repay the massive debts. Secondly, there is no rational plan at present to make use of Greek government property. Thirdly, the programme is progressing very slowly and this, in conjunction with the specific messages to the Greek public coming out of Europe, is undermining political support for the reforms. This is happening every single day. We therefore need a bolder programme which calls for faster adjustment and which will provide serious development aid in the form of a European Marshall Plan. Such a programme would have a greater chance of success and we all need that success.
(RO) Madam President, I would like to raise for discussion the recent events in the world of football and, in particular, the election of Sepp Blatter as head of FIFA. I think that his re-election is deplorable at a time when serious corruption charges have been levelled at FIFA, especially concerning the holding of the World Cup in 2022 in Qatar. I think that Member State governments should call for FIFA to be reformed and for its activities to be regulated. This might create greater transparency and help avoid such regrettable events, thereby restoring confidence in FIFA.
Football has become increasingly more like a business. Lack of transparency and accusations of corruption are also affecting Romanian football. Recently, Politehnica Timişoara, who finished runners-up in the Romanian league championship and were due to play in the Champions League, have been relegated to Romania's third division based on a completely random decision. This unjust decision will affect hundreds of thousands of the Timişoara team's fans.
I also appeal from this Chamber to the football authorities in Romania to reverse this decision and allow Politehnica Timişoara to remain in top-flight Romanian and European football.
Madam President, 2 June 2011 marked the start of the historic Tallinn-Monte Carlo Electric Car Marathon, and today the cars will be reaching Copenhagen.
Gesine Meissner and I, as Liberal Members of the European Parliament, are sponsoring an electric car in the race in order to promote sustainable transportation. With increasing consumption rates, the depletion of fossil fuels is becoming inevitable and we should therefore increase investment in further research and in the development of sustainable transportation. Furthermore, increasing mobility is taking its toll in terms of people's carbon footprint, and that could accelerate global climate change.
The European Union and its Member States have the opportunity of becoming pioneers in green transportation by introducing incentives to the users of sustainable means of transport, and encouraging the transition to a carbon-free Union.
(ES) Madam President, the origin of the infection that caused twenty-one deaths in Germany last week is still unknown. This further highlights the undue haste with which the German authorities acted.
The accusations are particularly serious, given that the German market is a key consumer of agricultural products, which is indeed the reason why it has received significant investments for the promotion of those products.
The European authorities therefore need to take action on two fronts. In the short term, implementation of a mechanism to compensate the European farmers most affected must be guaranteed, while in the medium term, it will be necessary to reform the early warning system for unsafe food to prevent any more unfounded alarms in the future. These measures will have to take into account the diversity of the European agricultural industry.
Hence, the Commission's proposal to fund a recall mechanism using the vegetable producers organisations' budget is unacceptable. In many regions in Europe, such as Catalonia for example, such organisations do not exist, and therefore the system cannot be used to compensate farmers.
(PT) Madam President, indifferent to the economic and social devastation caused by the structural changes approved by the International Monetary Fund (IMF) in countries like Greece, the leaders of the European Union are now stepping up their offensive and launching themselves on Portugal with the same approach and unbridled colonial arrogance. In exchange for a EUR 78 billion loan, a country where the minimum wage is not even EUR 500 will face cuts in wages and pensions, and the closure of public services, as well as being forced to give up national companies and resources. It also faces an increase in the prices of essential goods and services, and EUR 30 billion in interest, which equates to around 40% of the total loan. More than two-thirds of this interest will go to the European Union itself. This is the meaning of the much-vaunted European solidarity.
Persisting in this course of action will inevitably lead to an intensification of the social struggle which has been raging throughout Europe, including Portugal. We are, and will continue to be, here to support and encourage it, certain that only through such struggle can change be instigated, and an alternative that is needed increasingly urgently put in place in Europe.
(PT) Madam President, after all the sound bites during the European Year for Combating Poverty and Social Exclusion, the European Commission continues to demonstrate complete indifference when faced with worsening poverty, particularly child poverty, unemployment and massive increases in the numbers of poor workers due to precarious and poorly paid work. However, this is now not only limited to neoliberal tendencies, but has dire consequences for countries with weak economies, where it is imperative to strengthen public policies to support public services, create employment with rights, and eradicate poverty.
Memoranda like the one the troika of the International Monetary Fund (IMF), the European Central Bank (ECB) and the Commission drew up with Portuguese officials demanded anti-social policies, including amendments to redundancy and privatisation laws, and attacks on public and universal social security which can only lead to social regression, condemning workers and the public to unemployment, poverty, underdevelopment and extreme dependency. It will transform Portugal into a mere protectorate of the great powers of the EU. All of this in exchange for a loan that the Portuguese have to repay, at high interest rates, to increase the profits of international financial capitalism, even though we know full well that such measures resolve nothing, as the case of Greece clearly demonstrates.
That is why I am protesting against such measures here, and this protest will continue both in Portugal and in the EU.
(ES) Madam President, first of all, may I express my condolences for all the deaths caused by E. coli, but also my indignation at the extremely unfit way in which the German Administration has treated this issue, causing irreparable damage to all Spanish agricultural products.
I hope that, in tomorrow's extraordinary meeting of European Union agriculture ministers, this damage caused to Spanish farmers will first of all be redressed with no exclusions, and secondly, that lessons will be learnt: namely, what should not be done in a situation that has indeed resulted in fatalities, but also concerning damage to the products of many countries including my own, Spain. Lessons have to be learnt from this crisis.
Obviously, I hope that the outcome of tomorrow's extraordinary meeting will be redress with no exclusions and a return to normality, so that products that are in perfect condition can circulate throughout the European Union and the world at large.
(SK) Madam President, Friday's announcement by European Union representatives that the International Monetary Fund would release a further tranche of EUR 12 billion in credit to Greece was given an encouraging reception by the markets.
Today, however, the Spanish newspaper El País reports that the autonomous region of Castilla-La Mancha has run out of money. Not only does the regional government find itself unable to pay the wages of 76 000 employees, but it still owes roughly EUR 2 billion to its various suppliers. We are faced with more bad news, then, this time from Spain, a country that has long struggled to maintain investor confidence.
Yet the policy of assisting governments by having the European Central Bank buy up their debts cannot go on for much longer, as it is reaching its limits. The European Central Bank already has EUR 360 billion in financial instruments on its books that are not freely tradable and holds a further EUR 480 billion in poorly secured securities. It is the pacemaker, then, for holders of bad financial assets. If this continues, ladies and gentlemen, the euro area will soon have to rescue the European Central Bank, or simply fall apart.
(DE) Madam President, I would like to make a few comments with regard to the European integration of Serbia, if I may. For far too long, the former Yugoslavian states have, in my opinion, received unequal treatment. For example, Slovenia was able to join the EU without a problem in 2004, even though criticisms are still made regarding the residual Communist power structures in politics, the media and industry. Moreover, Bulgaria and Romania would not be in the Union if we had applied the same stringent criteria to them that we are now applying to Croatia.
Double standards are also applied with regard to war crimes and restitution. Brussels could not care less about Turkey's Armenian genocide. In contrast, Croatia and Serbia must first haul their war criminals before the International Criminal Tribunal for the Former Yugoslavia in The Hague before the Copenhagen criteria can even come into play. While the unlawful regulations of the Anti-Fascist Council of the People's Liberation of Yugoslavia (AVNOJ) and Beneš do not constitute grounds for blocking EU accession, the Serbian restitution policy certainly has to comply with EU stipulations.
Serbia, which is characterised by a Christian tradition, has proven its good intentions again and again. One barrier has been broken down with the extradition of Mladič, but Kosovo must not become the next one. As soon as the outstanding reforms are complete, there should, in my view, be nothing more to stand in the way of Serbia's accession to the EU.
(ES) Madam President, I wish to join my fellow Members in expressing my condolences for the twenty-one victims of E. coli, but also my indignation beyond mere concern at the episodes of uncoordinated response that have caused significant financial damage to the producers and workers of sectors that are crucial to the agriculture of European Union Member States, particularly Spanish cucumber producers. These episodes have also damaged the very notion of Europe, cohesion within Europe and cohesion among Europeans, to the extent that, once again, prejudice or insufficiently verified rumours have seriously impaired the cohesion needed to decide on a satisfactory, timely and appropriate response.
I therefore hope that the lessons that inescapably emerge will, in fact, be learnt. I hope that the Council of Agriculture Ministers will be able not just to provide compensation for the injured parties, but also to establish a response protocol that takes on board the lessons extracted from this unfortunate experience.
Madam President, returning to sport, FIFA has been mentioned and I would like to mention it as well, in particular, the lack of proper governance and the lack of transparency at the higher levels of the organisation.
It is extraordinary that a 75-year-old man, Sepp Blatter, is going to be returned to power as President of one of the world's leading sports organisations, having been in power now since 1998, especially when you consider that the vast majority of the players - probably 99% of them - are under 30 years of age. There must be not just one generation gap, but several generation gaps between him and the players.
Secondly, it was not surprising last year that England got so little support for the awarding of the World Cup venue, despite its great infrastructure. Qatar was awarded it and subsequently we saw people suspended for trying to sell their votes. I wonder whether this is the tip of the iceberg. There is also the matter of FIFA's failure to introduce goal line technology when other sports have done so. It is quite clear that a real reform is needed in the interests of the sport itself and FIFA.
(LV) Madam President, ladies and gentlemen, we all know that drug taking is prohibited in sport. Drug taking is prohibited because it confers unfair advantages on some sportspeople over others. Nevertheless, ladies and gentlemen, in the European Union, we have a certain type of drug that is not intended for sportspeople but for farmers - in the form of uneven levels of support for them. For example, Latvian farmers receive three times less support than German farmers, and as much as six times less than Greek farmers. This unfair support makes for unfair competition. Ladies and gentlemen, I call upon you, when you are considering and planning the next European financial perspective and period, that you eliminate these drugs, that you cut out this unfair support for farmers, so that all European farmers can become equally competitive. Thank you for your attention.
(EL) Madam President, hundreds of thousands of Greek citizens of all ages and from all classes have been protesting peacefully - I repeat peacefully - over the past two weeks in town squares throughout the country.
I would like to make two points: firstly, we need to listen to them and to heed their concerns. We need to do this not only at national level, but also at European level. Our fellow citizens in towns throughout Greece are shouting to be heard in Brussels, in Strasbourg, everywhere.
Secondly, over and above any debate about the mistakes and misguided action of the Greek Government, we need to bear this in mind: in their evaluation of the policies being proposed and applied by Europe to deal with the crisis, our fellow citizens are saying to us: 'We have our limits. Do not push us beyond our limits'. Clear and specific answers need to be given to these messages. Only then will Europe's help in dealing with the crisis create a vision and hope among our fellow citizens.
(HU) Madam President, multiculturalism assumes that nations living side by side mutually know each other's past, culture, and sometimes language, as well. However, the fuss stirred up in Romania a few days ago can only be explained by the lack of this reciprocity. Two Romanian counties opened a representative office in Brussels, but according to a journalist working in the capital, the problem with this is that the majority of the population of the counties concerned does not belong to the same ethnic group as the majority of the Romanian population. Is this a problem in Europe today? The way of thinking that would forbid a neighbour to commemorate the day when he had lost his fortune, land, or perhaps even his relatives, is just as morbid. We had an example of that in the past days as well, when we commemorated the Trianon Peace Treaty ending World War I on 4 June. There is a remedy for the way of thinking that excludes and shuts up people, denies the past, and wants to impede the development and existence of a region: a strong Europe that is open and inclusive, that appreciates cultural values, and respects the rights of minorities.
(BG) Madam President, the economic crisis and difficulties which all Member States are experiencing, although to varying degrees, has given impetus to nationalist and populist groups which are not only looking for greater public support, but are also constantly testing European citizens' limits of tolerance by acting openly against the expansion of integration in Europe.
One recent example of this from Bulgaria are the events which took place on 20 May, when representatives of the nationalist party Attack became involved in clashes with Muslim worshippers outside the only mosque in Sofia. These clashes were accompanied by the use of force and arson, and ended up with several people sustaining injuries, including police officers. Since video recordings are available of the clashes, the test for the investigative agencies and justice system in Bulgaria will be to what extent the instigators and participants in this incident will be justly punished.
I would like to state very clearly in this Chamber that the dissemination of ethnic and religion intolerance is an action which blatantly contradicts European values and basic human rights, as well as the traditions of Bulgarian society.
We must all firmly oppose any attempt of this happening in Europe and clearly distance ourselves from the political forces in Europe which are behind such actions.
(RO) Madam President, as part of publishing the global Press Freedom Index for 2010, the organisation Reporters Without Borders drew attention to the decline in the freedom of expression in the European Union. Romania is in 52nd position in the index, marking a drop of 10 places compared with 2007. This is a worrying situation and it raises question marks concerning the actual respect for the right of expression and information guaranteed by the Charter of Fundamental Rights in the European Union.
In Romania, the press has been included by the country's president among the threats to national security. In addition, policy makers are constantly making disparaging remarks about the media. Such moves away from democratic principles tarnish the European Union's image as a whole. Due to internal shortcomings, we are at risk of losing our credibility as upholders of respect for human rights outside the EU. This is why I urge genuine protection at EU level for the freedom of expression and press pluralism.
(RO) Madam President, this is the second occasion that I am presenting before the European Parliament the disastrous situation in Romania's health insurance system. Unfortunately, at the moment, the negotiations between the GPs' professional associations, the Ministry of Health and the National Health Insurance Office have reached deadlock. As a result, the health system is being blocked and legal rights are being refused to patients who, although they are still paying their health insurance contributions, can no longer enjoy the relevant facilities. This situation has resulted from the persistent refusal on the part of the National Health Insurance Office to conduct realistic negotiations with GPs with the aim of drafting an operating framework contract, beneficial to all the stakeholders. If this situation carries on much longer, the health service in Romania, which has been weakened so much, is at risk of disintegrating.
I would like the relevant European bodies to take note of this situation, monitor it and take action to resolve it as soon as possible.
(RO) Madam President, we talk every day in the European Parliament, from morning till night, about European integration, solidarity, a common culture and about everything which unites us and should continue to motivate us to build a common future for all 27 European Union Member States.
While we are debating European projects, a vice-president of the same European Parliament similarly discusses matters every day, from morning till night. However, this is about segregation based on ethnic criteria, reducing the influence and undermining the authority of a state within its borders in favour of another neighbouring state, about breaking up territories belonging to one European Union Member State and annexing them to another Member State of the same European Union. Not only on a personal note, but also on behalf of the Romanian Social Democrat MEPs, I call for László Tőkés to be dismissed from his position as Vice-President.
Madam President, I wish to express my deep concern regarding the medics who have been arrested in Bahrain. Many of these medics have been accused of trying to overthrow the monarchy and face trial with military prosecutors and possible death sentences. Yet these doctors and nurses had simply treated injured protestors who were brought to their hospitals. Amnesty International and Médecins sans Frontières have also expressed extreme concern over the safety of those involved and indeed the motivation behind their arrests. I fully support the Irish Nurses and Midwives Organisation and the International Council of Nurses, and indeed a number of Irish doctors, who are adding their voices in condemnation of these awful events.
In the last few days, I have received information from a number of sources which points to torture and inhumane treatment: some medics have been severely beaten and have been denied access to their families and legal advisers. This kind of action is totally unacceptable.
I am calling publicly on our High Representative, Catherine Ashton. I have already written to her to ask her to make every effort to intervene on behalf of those medics who simply did what medical personnel do - try to save lives.
Madam President, the new austerity package for Greece, which includes EUR 28 billion of cuts and taxes and the privatisation of an incredible EUR 50 billion worth of state assets, confirms again the role of the EU and the IMF as enforcers for anti-worker austerity policies.
Young people have been on the receiving end of their vicious attacks. They are now fighting back with hundreds of thousands occupying squares across Europe, bravely facing down brutal repression. They have correctly raised the call for true democracy. In my opinion, that can only be truly achieved by breaking the dictatorship of the markets and building a democratic socialist society where people's needs come before profits.
15 June promises to be an important day of struggle across Europe. A general strike will take place in Greece and a major demonstration is planned in Barcelona. Big protests should be organised right across Europe against austerity on that day. To defeat the onslaught against workers and young people in Europe, the power of the organised working class must be mobilised. A one-day general strike across Europe would send a very powerful message of opposition to the European establishment.
(EL) Madam President, a week ago, Presidents Buzek, Barroso and Van Rompuy met religious representatives to discuss democratic rights and civil liberties. I wish to congratulate President Barroso on taking the initiative in 2005 to inaugurate this dialogue with religious leaders; I also wish to congratulate the Presidents of Parliament and of the Council for maintaining this dialogue on an annual basis.
At the same time, however, I wish to join forces with the religious representatives who called for the European Union to exert its influence in order to put a stop to the persecution of Christians in countries such as Egypt and Iraq and within Europe, in European Cyprus, where the occupying forces are denying Christians entry to their occupied churches and preventing priests and bishops from celebrating Holy Mass. Show them, Madam President, that Christian refugees in Cyprus are entitled to celebrate mass in their churches.
(EL) Madam President, immediately after the meeting in Luxembourg on 6 May, which was reported in an article in Der Spiegel, Greece was on the receiving end of a new wave of recommendations that it should leave the euro area and go back to the drachma. Of course, the official position of the European Union was expressed by Commissioner Olli Rehn, who denied the rumours and the recommendations.
Over and above the views of economists to the contrary and the numerous views of fellow Members in this Chamber, it must be made clear that Greece cannot leave the euro for legal reasons. Firstly, because the Treaties make no provision for voluntary or involuntary exit from the common currency. Secondly, if we returned to the drachma without abolishing the euro area and the euro, there would be no legal facility for automatically converting deposits in euros in Greek banks, both inside and outside Greece, to drachmas without the depositor's consent. When Greece joined the euro area, it was possible to convert deposits in drachmas because the drachma was abolished as a currency and has not existed since. Now, however, the euro continues to exist and has not been abolished. Therefore, any rumours and any recommendations are legally incorrect.
(DE) Madam President, whistleblowers are people who no longer wish to keep quiet about illegal acts or deplorable states of affairs, but want to expose them, mostly in the public interest. Whistleblowers are also mostly providing added value. For example, in 2005, they returned a total of around USD 10 billion to the US Treasury through repayments.
Clear laws relating to the process of whistleblowing are essential in the fight against corruption. In the European Union, Articles 22a and 22b of the Staff Regulations form the legal basis for whistleblowing, but unfortunately in a very fragmented way, leaving many gaps. Fundamental elements are missing. For example, we need a clear definition of whistleblowing, we need whistleblowers to have a right to be heard, we need independent points of contact that can provide information on rights, obligations and options, and not least we also need precise handling deadlines for the competent EU institutions. The positive aspect here is that the EU Staff Regulations are about to be reformed. The Commission is to send Parliament a first draft of this in the autumn. I think this presents a unique opportunity to make improvements here. I would ask my fellow Members to support this and to work to bring about a reform.
(RO) Madam President, football is truly a religion, but it is a religion in which the devil is more than involved. Why is this? This is because a great deal of money is at stake, which is a charge on boredom and loneliness for billions of the planet's inhabitants. During the current summer days, Romania is being engulfed in the drama involving a very popular football team, Politehnica Timişoara. This team won the right, through its own, honest efforts, to take part in a European cup competition. However, now we see that its victory on the pitch has turned into a loss through a random decision. In specific terms, the mafia in charge of Romanian football has shaken hands with the mafia in charge of international football and decided to impose a drastic double penalty: to remove the team in question from the European cup competition and relegate it to a lower, amateur division. No matter what financial and legal excuses are being given, this is a draconian penalty and hits hard not only a fine team but also a beautiful city with more than 300 000 inhabitants who do not have too many other sources of joy.
As a member of the European Parliament's Committee on Culture and Education, I am sounding an alarm bell so as to put an end to this awful injustice which may have significant social consequences.
The debate is closed.